Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: withdrawal of 35 U.S.C. 112, first paragraph rejection of former claims 1-20 in view of applicant’s persuasive arguments relating to the 35 U.S.C. 112, first paragraph rejection; withdrawal of 35 U.S.C. 112, first paragraph rejection of former claims 2-4, 6-8, 10-12 and 14-20 in view of applicant’s appropriate amendment of claims 2-4 and 17-20 and cancellation of claims 8 and 16. Claims 8 and 16 are cancelled claims 21 and 22 are added. 
Claims 1 is allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed vehicle light-adjusting window including: a transparent plate, a first conductive film, a light-adjusting layer, a second conductive film and a projection film arranged tin this order. 
Claims 21 is allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed vehicle light-adjusting window including: a transparent plate, an adhesive film, a reflective film, a first resin film, a first conductive film, a light-adjusting layer, a second conductive film, a second resin film and a projection film arranged in this order. 
Claims 22 is allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed vehicle light-adjusting window including: a transparent plate, an adhesive film, a reflective film, a first resin film, a first conductive film, a light-adjusting layer, a second conductive film and a projection film arranged in this order.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879